Citation Nr: 1044266	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-11 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to an increased disability rating for service-
connected diabetes mellitus Type II, currently rated as 20 
percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1970.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That decision granted an increased rating 
of 20 percent, effective from February 17, 2005, for the 
Veteran's service-connected diabetes mellitus Type II.

The Board remanded the claim in August 2008 so that additional 
development of the evidence could be conducted.  

Additionally, as part of an October 2010 Informal Hearing 
Presentation (IHP) the Veteran's accredited representative raised 
an issue of entitlement to service connection for coronary artery 
disease.  The Board notes that the RO denied service connection 
for coronary artery disease in August 2005, and the Veteran did 
not express his disagreement with that decision.  As part of the 
IHP it was noted that the Institute of Medicine had found a 
relationship between coronary artery disease and exposure to 
Agent Orange.  The Board parenthetically notes that effective 
August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic 
heart disease, among other diseases, to the list of diseases 
associated with exposure to certain herbicide agents.  The 
intended effect of this amendment was to establish presumptive 
service connection for these diseases based on herbicide 
exposure.  Ischemic heart disease was, for purposes of this 
regulatory change, also noted to include coronary artery disease.  
This newly raised service connection claim is therefore referred 
to the RO for appropriate action.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  In this case, this issue was raised by the 
Veteran's accredited representative as part of the above-
mentioned October 2010 IHP.  Therefore, the issue is raised by 
the record.  As such, the issue is properly before the Board.


The issue of entitlement to service connection for coronary 
artery disease being referred has been raised by the record, but 
has not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To additionally develop the necessary medical 
evidence needed to properly adjudicate the increased rating claim 
for diabetes mellitus Type II and to develop the Veteran's claim 
for TDIU benefits.

This case was last remanded in August 2008 for additional 
development of the record.  Unfortunately, the Board finds that 
the requested action was not sufficiently completed.  
Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board pointed out in August 2008 that the Veteran's 
accredited representative, as part of an IHP, informed VA that 
the Veteran had reported experiencing restrictions of his daily 
activities as a result of his diabetes mellitus.  The Board 
observed that the medical records associated with the Veteran's 
claims file did not include these recent developments concerning 
the Veteran's symptoms and treatment for diabetes mellitus.  The 
Board added that if the statements of the Veteran's 
representative were accurate and if the restrictions referred to 
were shown by medical evidence, a higher rating may be warranted 
than that which is supported by the available evidence.  See 
Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (holding that 
medical evidence is required to show that occupational and 
recreational activities have been restricted for the purposes of 
Diagnostic Code 7913 providing a 40 percent disability rating for 
diabetes when the diabetes requires insulin, restricted diet, and 
regulation of activities).  


The August 2008 Board remand included the following ordered 
development:

2.  After all additional medical records 
are received and associated with the 
veteran's claims file; please schedule the 
veteran for an appropriate VA examination 
to evaluate his medical history and his 
current condition.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  Specifically, the 
examiner should state whether, in addition 
to diet and insulin, regulation of 
activities is required for control of 
diabetes mellitus in this case.  (emphasis 
added).

The Veteran was afforded a VA general medical examination and a 
VA diabetes mellitus examination in March 2009.  One VA physician 
conducted both examinations.  Review of the diabetes mellitus 
examination report shows that the Veteran began using insulin in 
2005, and was presently taking insulin subcutaneously two times a 
day.  He added that the Veteran had not been hospitalized for 
ketoacidosis since June 2005, and that he had never been 
hospitalized for hypoglycemic reactions.  The examiner also 
commented that the Veteran "tries to follow a diabetic diet," 
and that there was "questionable restriction of activities on 
account of diabetes...."  Further, the examiner noted that the 
Veteran "does not do much physical activity, except for 
occasional walking or occasional yard work."  In supplying a 
diagnosis of diabetes mellitus Type II, the examiner added that 
the disease was under poor control and required insulin.  The 
examiner also noted that the Veteran did "not do any activities, 
except for mild yard work," and noted that the Veteran "tries 
to follow a restricted diet."  

Again, the Board's October 2008 remand asked the VA examiner to 
"state whether, in addition to diet and insulin, regulation of 
activities is required for control of diabetes mellitus in this 
case."  The Board is of the opinion that the findings included 
as part of the March 2009 diabetes mellitus examination did not 
sufficiently answer the pertinent question.  Stegall.  The RO and 
the Veteran are also advised that the Board is obligated by law 
to ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Id.  Thus, on remand, an addendum opinion should be 
sought by the examiner who examined the Veteran in March 2009.

The Board also notes that the March 2009 VA diabetes mellitus 
examination report shows that the Veteran was not working, and 
that he informed the examiner that he had been on "disability" 
since 2003.  The Board is aware that while the Veteran did not 
specifically inform the examiner that he was in receipt of 
disability compensation from the Social Security Administration 
(SSA), as this case is being remanded anyway, an attempt to 
verify such should be undertaken.  To this, VA must obtain SSA 
decisions and records which may have a bearing on a Veteran's 
claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. 
Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 
519 (1993).  In this regard, the Board notes that, "[i]n the 
context of the duty to assist in obtaining records, the relevance 
of the documents cannot be known with certainty before they are 
obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  If 
such records exist, they should be obtained and incorporated into 
the claims file.  38 U.S.C.A. § 5103A (West 2002).

As concerning the claim for entitlement to TDIU raised within the 
context of the appeal of the increased rating claim for diabetes 
mellitus Type II, the Board notes first that the Veteran should 
be sent the appropriate application form for this claim.  Rice.  
Second, the Board notes that, to be granted, a TDIU rating must 
be supported by medical evidence that a claimant's service-
connected disability or disabilities have rendered a Veteran 
unable to secure or follow a substantially gainful occupation.  
See 38 C.F.R. § 4.16(a) (2010).  Given the assertions made by the 
Veteran's accredited representative as part of the October 2010 
IHP, as well as those made by the Veteran in the course of his 
March 2009 VA examination, at which time he indicated that he had 
been on "disability" since 2003, the Board concludes that, on 
remand, a VA examiner should address the extent of functional and 
industrial impairment due to the Veteran's service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994); Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994); Beaty v. Brown, 6 Vet. 
App. 532 (1994); Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 
(1991).  The Board observes that the Veteran, in addition to 
diabetes mellitus Type II, for which a 20 percent disability 
rating is currently in effect, is also service-connected for 
upper right extremity peripheral neuropathy (rated as 20 percent 
disabling), upper left extremity peripheral neuropathy (rated as 
20 percent disabling), lower right extremity peripheral 
neuropathy (rated as 10 percent disabling), and lower left 
extremity peripheral neuropathy (rated as 10 percent disabling).  
See December 2006 rating decision.

The Board also notes that a letter on file, from a private 
physician dated in October 2008, shows that the physician opined 
that the Veteran was "completely disabled" due to his 
hypertension, diabetes, coronary artery disease, cardiomyopathy, 
dysthymic disorder, and anxiety.  Some of these, note the Board, 
are not service-connected.  

Therefore, as there is not of record an examination report (and 
opinion) that addresses both the extent of functional and 
industrial impairment and the ability of the Veteran to obtain or 
maintain substantially gainful employment as concerning his 
service-connected disabilities, such an examination must be 
obtained.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO/AMC should send the Veteran the 
appropriate application form for a claim 
for TDIU.

2.  The RO/AMC should contact SSA and 
request all documents pertaining to any 
award of disability benefits awarded the 
Veteran from the SSA, and specifically 
request a copy of the decision awarding any 
benefits and copies of the medical records 
upon which the SSA based its decision.


3.  Thereafter, the RO/AMC should forward 
the claim folder to the VA physician who 
conducted the March 2009 VA diabetes 
mellitus examination.  After reviewing the 
claim folder, to include the March 2009 
examination report findings, the physician 
must respond to the following question:

In addition to diet and insulin, is the 
Veteran required to regulate his activities 
for control of his diabetes mellitus?

In responding to this question, the VA 
physician should be informed that in order 
to demonstrate a regulation of activities, 
medical evidence is required to show that 
both occupational and recreational 
activities have been restricted.  Camacho.  
The phrase "regulation of activities" 
means "avoidance of strenuous occupational 
and recreational activities."  Camacho, 21 
Vet. App. at 362 (quoting 38 C.F.R. § 
4.119, Diagnostic Code 7913 (defining the 
term within the criteria for a 100-percent 
rating)).

In supplying his opinion, the medical 
evidence used to form the basis of the 
opinion should be specifically cited.  See 
Camacho.  The examiner should also be 
reminded that in March 2009, while stating 
that the Veteran participated in occasional 
walking and yard work, he also commented 
that the Veteran, with the exception of 
doing mild yard work, did not do any 
activities.  

The VA physician should also, based on the 
March 2009 examination findings examination 
and a review of the record, render an 
opinion as to whether the Veteran's 
service-connected diabetes mellitus Type II 
renders him unable to obtain or retain 
substantially gainful employment.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten addendum report.

4.  In the event that the physician who 
conducted the March 2009 VA diabetes 
mellitus examination is unavailable, the 
RO/AMC should arrange for the Veteran's 
complete claims file to be reviewed by 
another appropriately credentialed VA 
physician.  The examiner must indicate 
whether such review was accomplished.

After examining the record, the physician 
should conducted an examination of the 
Veteran in order to determine the current 
level of severity of his diabetes mellitus 
Type II.  Any indicated studies should be 
performed and the examination report should 
comply with all AMIE protocols for rating 
diabetes mellitus Type II.  

Specifically, the examiner should render an 
opinion as to the following question:  

In addition to diet and insulin, is the 
Veteran required to regulate his activities 
for control of his diabetes mellitus?


In responding to this question, the VA 
physician should be informed that in order 
to demonstrate a regulation of activities, 
medical evidence is required to show that 
both occupational and recreational 
activities have been restricted.  Camacho.  
The phrase "regulation of activities" 
means "avoidance of strenuous occupational 
and recreational activities."  Camacho, 21 
Vet. App. at 362 (quoting 38 C.F.R. § 
4.119, Diagnostic Code 7913 (defining the 
term within the criteria for a 100-percent 
rating)).whether, in addition to diet and 
insulin, 

The VA physician should also render an 
opinion as to whether the Veteran's 
service-connected diabetes mellitus Type II 
renders him unable to obtain or retain 
substantially gainful employment.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

5.  The RO/AMC should also schedule the 
Veteran for an appropriate VA examination, 
to be conducted by an appropriate 
specialist, to assess the current severity 
of all his service-connected disabilities.  
The examination should include any testing 
or evaluation deemed necessary.  The claims 
file must be made available for review by 
the examiner in the course of the 
examination.  The examiner must indicate 
whether such review was accomplished.


Based on a review of the claims folder, as 
well as a current physical examination of 
the Veteran, the examiner should discuss 
all impairments and symptomatology 
concerning each of his service-connected 
disabilities.  

In addition, the examiner should address 
the extent of functional and industrial 
impairment due to each of the Veteran's 
service-connected disabilities.  All 
specific symptoms which cause social and 
occupational impairment must be identified 
and discussed.  Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner should also, based on the 
examination and a review of the record, 
render an opinion as to whether the 
Veteran's service-connected disabilities 
(either singularly or collectively) render 
him unable to obtain or retain 
substantially gainful employment.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.


6.  The RO/AMC must notify the Veteran that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of his claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

7.  The RO/AMC should then ensure that the 
above-ordered development, to include any 
VA examination addendum and examination 
findings, are in complete compliance with 
the directives of this REMAND.  If it is 
deficient in any manner, the RO should 
implement corrective procedures.

8.  Following completion of all indicated 
development, the RO/AMC should review and 
readjudicate the claim for a disability 
rating in excess of 20 percent for the 
Veteran's service-connected diabetes 
mellitus Type II.  If the benefit sought on 
appeal is not granted, the RO shall issue a 
supplemental SOC (SSOC) and afford the 
Veteran and his representative an 
opportunity to respond thereto.  The RO 
should also consider whether "staged" 
ratings are appropriate in light of Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose of 
appellate disposition.


9.  The RO/AMC then should adjudicate the 
TDIU claim.  If the issue is denied, the RO 
must notify the Veteran of his appellate 
rights on the issue, and inform him that to 
vest the Board with jurisdiction over the 
issue, a timely Substantive Appeal must be 
filed.  38 C.F.R. § 20.202 (2010).  If the 
Veteran perfects the appeal as to this 
issue, the RO/AMC should undertake all 
appropriate action.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose of 
this REMAND is to ensure due process and to develop additional 
necessary evidence.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, at 
this time.  No action is required on his part until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

